Exhibit 10.33

LOGO [g80127img_001.jpg]

May 8, 2006

Mr. Michael C. Hammer

9910 E. Desert Cove Ave.

Scottsdale, AZ 85260

Dear Mike:

This letter agreement (this “Letter Agreement”) is written in connection with
our recent discussions regarding, and will confirm our understanding concerning,
your resignation as Chief Operations Officer of Heartland Payment Systems, Inc.
(the “Company”) and your continued employment pursuant to the terms of this
letter. Reference in this letter is made to the Employee Confidential
Information and Noncompetition Agreement dated November 26, 2001 between you and
the Company (the “Noncompetition Agreement”), which is attached hereto as
Exhibit A.

NOW THEREFORE, in exchange for good and valuable consideration, the sufficiency
and receipt of which is hereby acknowledged, it is agreed as follows:

1. Pursuant to your resignation letter dated May 8, 2006, effective as of the
date thereof, you will cease to be the Chief Operations Officer of the Company.
You will continue as an employee of the Company for a period of one year from
the date hereof with responsibility for the duties prescribed by Robert O. Carr.
After such one year period, you will continue as an at-will employee of the
Company. You will continue to be paid your current salary but will not be
eligible for a bonus from the Company.

2. You and the Company hereby agree to terminate the Noncompetition Agreement in
its entirety and notwithstanding anything to the contrary contained therein, it
shall be of no further force or effect.

3. You understand and acknowledge that because of the confidential and sensitive
nature of the information to which you will have access during the course of
your employment with the Company, any unauthorized use, disclosure or
misappropriation of such information will cause irreparable damage to the
Company. In addition, you acknowledge that the Company has expended considerable
resources to develop the confidential information and the relationships that the
Company enjoys with its customers, suppliers, employees, officers and other
agents, and these assets of the Company are critical to the business of the
Company. You therefore agree that the restrictions contained herein are
necessary to prevent even the inadvertent disclosure of this confidential
information or the interference with these relationships and to protect the
legitimate business interest of the Company and are reasonable in scope and
content.

90 Nassau Street

Princeton, NJ 08542

Phone: 609-683-3831

Toll Free: 888-798-3131

Fax: 609-683-3815



--------------------------------------------------------------------------------

Mr. Michael C. Hammer

May 8, 2006

Page 2

 

4. You hereby covenant with Company that, throughout the term of your employment
by the Company, you will serve the Company’s best interests loyally and
diligently. Throughout the course of employment by the Company, you will not
disclose to any person, firm, corporation or entity (except when expressly
authorized in writing by the Company) any information relating to the Company’s
business, including, without limitation, merchant applications processing and
credit underwriting software, merchant information systems, sales compensation
and sales force automation software and systems, electronic payment transaction
processing software, fraud and risk analysis systems, human resources and time
and attendance information systems and software, payroll services information
systems and payroll application processing software, sales policy documents,
marketing communications materials, information relating to trade secrets,
business methods, products, processes, procedures, development or experimental
projects, suppliers, customer lists or the needs of customers or prospective
customers, clients, etc., and you will not use such information for your own
purpose or for the purpose of any person, firm, corporation or entity except the
Company.

5. Upon termination of your employment with the Company, you shall deliver
promptly to the Company all records, manuals, books, blank forms, documents,
letters, memoranda, notes, notebooks, reports, data, tables, calculation or
copies thereof that relate in any way to the business products, practices or
techniques of the Company, including, but not limited to all documents that in
whole or in part contain any trade secrets or confidential information of the
Company, which in any of these cases are in his/her possession or under his/her
control.

6. During the your employment with the Company, you will not (i) directly or
indirectly engage in any business or activity which markets, sells or is
developing products or services which compete with the products or services
marketed, sold or being developed by the Company (such business or activity
being hereinafter sometimes called a “Competing Business”), in any country,
state, territory, region or other geographic area, whether in the United States
or otherwise, in which, during your employment with the Company, the Company
transacts business or sells or markets its products or services, whether such
engagement by you shall be as an officer, principal, agent, director, owner,
employer, partner, affiliate, consultant or other participant in any Competing
Business, or (ii) assist others in engaging in any Competing Business in any
manner described in the foregoing clause (i).

7. During your employment with the Company, you hereby covenant that you will
not, directly or indirectly, solicit, entice or induce any Customer or Supplier
(as both terms are defined in the Noncompetition Agreement) of the Company to
(i) become a Customer or Supplier of any other person or entity engaged in any
business activity that competes with any business conducted by the Company at
any time during the period of your employment with the



--------------------------------------------------------------------------------

Mr. Michael C. Hammer

May 8, 2006

Page 3

 

Company, or any business planned by the Company at any time during the period of
your employment with the Company or (ii) cease doing business with the Company,
and you agree that you will not assist any person or entity in taking any action
described in the foregoing clauses (i) and (ii).

8. During your employment with the Company, you will not, directly or
indirectly, induce other employees of the Company to terminate their employment
with the Company or engage in any Competing Business.

9. You acknowledge and understand that the provisions contained in this Letter
Agreement are of a special and unique nature, the loss of which cannot be
accurately compensated for in damages by an action at law, and that the breach
or threatened breach of the provisions contained in this Letter Agreement would
cause the Company irreparable harm. In the event of a breach or threatened
breach by you of the provisions in Section 4, 5, 6, 7, 8 or 9 hereof, the
Company shall be entitled to but not limited to injunctive relief restraining
you from such breach without posting any bond. Nothing herein contained shall be
construed as prohibiting the Company from pursuing any other additional or
alternative remedies available for any breach or threatened breach hereof,
including but not limited to monetary damages.



--------------------------------------------------------------------------------

Mr. Michael C. Hammer

May 8, 2006

Page 4

 

If the foregoing accurately sets forth our understandings, please so indicate by
signing in the space provided below and returning one signed copy to me.

 

Very Truly Yours,

HEARTLAND PAYMENT SYSTEMS, INC.

By:

 

/s/ Robert H. B. Baldwin

 

Name:

 

Robert H. B. Baldwin

 

Title:

 

CFO

Accepted and agreed

this 8 day of May, 2006.

 

/s/ Michael C. Hammer

Michael C. Hammer